Citation Nr: 0736627	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
aortic stenosis, status post aortic valve replacement with 
residual mild sinus tachycardia as well as left ventricular 
hypertrophy, also claimed as heart valve replacement and 
heart murmur, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that granted an increased rating of 
30 percent for the service-connected aortic stenosis, status 
post aortic valve replacement with residual mild sinus 
tachycardia as well as left ventricular hypertrophy, also 
claimed as heart valve replacement and heart murmur.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to an increased disability 
rating for service-connected aortic stenosis, status post 
aortic valve replacement with residual mild sinus tachycardia 
as well as left ventricular hypertrophy, also claimed as 
heart valve replacement and heart murmur (cardiac 
disability).  This disability is currently evaluated as 30 
percent disabling under Diagnostic Code 7016, heart valve 
replacement.  

The evidence shows that the veteran had a VA examination in 
June 2004.  Subsequent medical records indicate that in July 
2005 the veteran suffered a syncope episode at which time the 
veteran became dizzy, lost consciousness, and fell.  The 
veteran sought treatment for this episode in August 2005, and 
discussed the possibility of receiving a pacemaker.  

VA medical records indicate that between August and December 
2005, the veteran had the pacemaker implant; however, the 
claims file does not contain operative records from the 
procedure.  Therefore, the case must be remanded to obtain 
the operative records.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the 
veteran received a pacemaker in the fall of 2005, its appears 
clear that a new VA exam must be conducted to determine the 
current severity of his service-connected cardiac disability.

The Board apologizes for the delay in the full adjudication 
of this claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact the veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional new records 
pertinent to his claim.  

After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.

2.  In any event, the RO shall obtain and 
associate with the file all operative and 
post-operative medical records pertaining 
to the pacemaker implant.

3.  If the RO is unsuccessful in obtaining 
any records identified by the veteran, it 
should inform the veteran and his 
representative of this and request them to 
provide a copy of the outstanding medical 
records if possible.



4.  The veteran shall be scheduled for a 
VA examination to ascertain the severity 
of the veteran's aortic stenosis, status 
post aortic valve replacement with 
residual mild sinus tachycardia as well as 
left ventricular hypertrophy, also claimed 
as heart valve replacement and heart 
murmur.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination and the examiner 
should so indicate in the report.  

The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, to include X-rays, 
electrocardiograms, echocardiograms, and 
stress tests.  The opinion should include 
the number of episodes of acute congestive 
heart failure, if any, per year or whether 
the veteran suffers chronic congestive 
heart failure.  The examiner should also 
document the number of METs that result in 
dyspnea, fatigue, angina, dizziness or 
syncope.  

If a laboratory determination cannot be 
done for medical reasons to determine the 
level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope occur, an 
estimation of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, 
Note (2) (2007).  

The presence of left ventricular 
dysfunction and the percentage of ejection 
fraction should be documented as well as 
evidence of cardiac hypertrophy or 
dilatation.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter, the AMC shall readjudicate 
the veteran's claim, taking into 
consideration DC 7016 and 7018, and if 
applicable, 7010, 7011, and 7015.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to comply with due process of law 
and further develop the veteran's claims.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



